- Case 19-50266-BLS-.;. Doc 28. Filed 01/21/20 Page 1of 3

B2570 (Form 2570 ~ Subpoena to Praduce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

UNITED STATES BANKRUPTCY COURT

District of Delaware

 

 

In re. TK Holdings, Inc., et al.
Debtor

 

Case No, 17-11375-BLS__

(Complete if issued in an adversary proceeding)

 

 

. 11
Reorganized TK Holdings Trust Chapter 0 t
Plaintiff
ve 19-50266-BLS
ARC Automotive, Inc. Ady. Proc. No. _19-50266-BLS -
, Defendant.

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

To! Element Materials Technology Wixom Inc. c/o Corporation Co., 40600 Ann Arbor Ra E STE 201, Plymouth, Mi 48170
(Name of person to whont the subpoena is directed)

{a} Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

 

material: See Addendum
PLACE DATE AND TIME
500 Woodward Avenue, Suite 2700, Detroit, MI 48226-3489 02/04/20. 9:00 am

 

 

 

 

L_] Jaspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
‘may inspect, measure, Survey, photograph, test, or'sample the property or any designated object or operation on it,

 

PLACE DATE AND TIME,

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptey cases by Fed. R. Bankr. P. 9016, are
attached — Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subpoena; and Rule 45(e) arid 45(g), rélating to your duty to respond to this subpoena and the potential consequences of not
doing se.

Date: __ 01421720
CLERK OF COURT ae en “
OR “ |
Cpr agg etme, Pal a
Signature of Clerk or Deputy Clerk Atiorney Saget

a

 
   
 

 

The name, address, email address, and telephone number of the attorney representing (name of party)

ARC. Automotive, Inc; , who issues or, requests this subpoena, are:

fan Connor Bifferato; 1007 North Orange Street, 4th Floor, Wilmington, DE 19801, cbilferato@tbf.legal, (302) 225-7600
Notice to the person who issues or requests this subpoena

If this subpoena commands the production of documents, electronically stored information, or tangible things, or the

inspection of premises before trial, a notice and. a copy of this subpoena must be served on each party before it is served on

the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 19-50266-BLS Doc 28 Filed 01/21/20 Page 2 of 3

B2560 (Form 2560 — Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): Element Materials Technology Wixom Inc.

 

on (date) 01/21/20 .

‘on served the subpoena by delivering a copy to the named person as follows: Via USPS Certified Mail - Corporation Co.

 

40600 Ann Arbor Rd E, STE 201, Plymouth, MI 48170. Tracking #7017 3380 0001 0859 1519

 

on (date) 01/21/20 or

 

 

| | TI returned the subpoena unexecuted because:

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true and correct.

Date: 01/21/20

 

Zee ’s signature

Zahid Nawaz - Process Server

 

Printed name and title

230 North Market Street Wilmington, DE 19801

 

Server's address

Additional information concerning attempted service, etc.:
 

Case 19-50266-BLS Doc 28 Filed 01/21/20 Page 3 of 3

POL? 3380 GOO O854 1519

|Tetal Postage ane °= =

 

   
   
   
   
 

 

Certified Facil Fea
sa. 0

Extra Services & Pees (chask hon add fae as aarista 7
ba&Retura Recelpt (hardeopy} a3 : 1

 

& .
(Co Retum Recelpt (electranic} S$ Postmark *
[1 Cestitied Malt Restricted Delvery So Here
[Adult Signatura Required So

(TAduit Signatura Restricted Dalivery $ _

IPostage ,

64 Or - Co
Element Materials

ig 3 S 4

[Sent Ta : Technology Wixom, Inc.

(SieeT aad ABE Mi c/o Corporation Co.

cane Hicae ASA 40600 Ann Arbor Rd E, STE 201

Plymouth, ME 48170

 

 
